Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-13, and 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen (2016/0035243).
 	Regarding claim 1, Hansen discloses a platform for timing and identifying a participant in a sporting event, the platform comprising: 
a camera (130) configured to take a digital image of the participant as the participant traverses a race course of the sporting event; 
a media database (158) configured to store digital images; and 
a processor configured to: conduct a first identification using image recognition technology to compare a pre-event image captured prior to commencement of the sporting event and stored in said media database with an image of the participant wearing their race-day attire captured during the sporting event (par. 59); conduct a second identification using a means for identifying the participant if the participant is not sufficiently identified after the first identification (par. 57); and associate a finish time with the participant after the participant completes traversing the race course (par. 61).
Hansen does not explicitly disclose that the first identification utilizing a portion of the race-day clothing without a bib number to conduct the first identification as claimed; however, the image recognition system of Hansen can be programmed to recognize different objects (note par. 42 and 59).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hansen so that the image recognition system could be used to recognize any portion of the clothing worn, with or without bib number, by the participant.  It would have been a matter of obvious design choice since the object being recognized is not limited.

	(It should be noted that the provisional application in Hansen, No. 61/800,050, discloses all the features of that of the above publication, especially in pages 8-12.  Although the wordings are not exactly the same, the overall contents in between the two are the same.  Thus, the effective filing date is clearly established.)
	Regarding claim 2, Hansen discloses said means for identifying the participant includes at least one of facial recognition technology, a timing chip, and a race number bib (par. 41-43).
Regarding claim 3, Hansen does not disclose the first identification involves a particular brand of shoe worn by the participant.  However, the image recognition system of Hansen can be programmed to recognize different objects (note par. 42 and 59).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hansen so that the image recognition system could be used to recognize a particular brand of shoe worn by the participant.  It would have been a matter of obvious design choice since the object being recognized is not limited.
	 Regarding claim 5, Hansen does not disclose the first identification involves a smartwatch worn by the participant.  However, the image recognition system of Hansen can be programmed to recognize different objects (note par. 42 and 59).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hansen so that the image recognition system could be used to recognize a smartwatch worn by the participant.  It would have been a matter of obvious design choice since the object being recognized is not limited.
	Regarding claim 6, Hansen discloses a video camera (130).
	Regarding claim 7, Hansen discloses a sensor network configured to detect an item worn by the participant during the sporting event (108).
	Regarding claim 8, Hansen discloses a sensor of the sensor network is located proximate a photo zone, said camera being configured to take the digital image of the participant as the participant passes through the photo zone (note Fig. 2).
	Regarding claims 9, 10, 13, and 15, see similar rejections as set forth above.
	Regarding claims 11 and 12, see paragraph 75.
Regarding claims 16-18, in addition of similar rejections as set forth above, Hansen does not explicitly disclose that the first identification utilizing a portion of the race-day clothing without a bib number to conduct the first identification as claimed.  Similar to the reasoning to claims 3 and 5, the image recognition system of Hansen can be programmed to recognize different objects (note par. 42 and 59).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hansen so that the image recognition system could be used to recognize any portion of the clothing worn, with or without bib number, by the participant.  It would have been a matter of obvious design choice since the object being recognized is not limited.
	Regarding claims 19-21, Hansen discloses the processor is configured to register a smartphone with the platform prior to commencement of the competition (note par. 54, 58, 59, 65, 67).
Response to Amendment
The Declaration under 37 CFR 1.132 filed on 7/8/22 is insufficient to overcome the rejection of claims 1-18 based upon Hansen as set forth in the last Office action because Hansen clearly teaches that the image recognition system 152 utilizes algorithms to identify objects with different sizes, color, shapes, configurations, and textures  as stated in paragraph 59.  The objects include but not limited to facial features and bib numbers.  For instance, the clothing of the participants in Hansen can be in any sizes, colors, shapes, configurations, and textures.  The image recognition system 152 can be programmed to recognize such features in the participants readily.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
 Response to Arguments
Applicant's arguments filed 7/8/22 have been fully considered but they are not persuasive.  (See rebuttal to the Declaration above.)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422